Citation Nr: 1110727	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher rating than 30 percent for reflex sympathetic dystrophy (RSD), left foot with pain, numbness and hyperhidrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1981 to January 1989.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in part, denied entitlement to the benefit sought. 

The Board first had opportunity to consider this appeal in October 2009, at that time denying a claim for a higher rating than 20 percent for traumatic arthritis, left ankle. The Board then remanded two additional claims, one for service connection for lumbar strain as secondary to a left ankle disability, and the other, the instant claim for increased rating for RSD, left foot. 

While the appeal was on remand from the Board, the RO (via the Appeals Management Center (AMC)) in an April 2010 rating decision, granted service connection for degenerative disease of the lumbar spine. This constituted a full grant of the benefits sought insofar as the Veteran's then pending claim for service connection. 

Meanwhile, the matter of an increased rating for RSD of the left foot, having undergone the requested evidentiary development, has now returned to the Board for appellate disposition. 

Prior to discussion of the merits of this case below, the Board sees that there is a matter to refer directly to the RO. In May 2010 correspondence, after the RO had granted service connection for a lumbar spine disability (with a 10 percent initial evaluation), the Veteran indicated that he was unclear on what was his overall level of VA disability compensation taking into account all of his service-connected disabilities under VA's combined rating table at 38 C.F.R.   § 4.25. It is requested that the RO provide explanation of the calculation of the total award of benefits to address this concern on the part of the Veteran.

FINDING OF FACT

The Veteran does not manifest complete paralysis of the external popliteal nerve     in connection with his service-connected left foot RSD. 


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 30 percent for RSD, left foot with pain, numbness and hyperhidrosis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.123; 4.124a, Diagnostic Code 8621 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).
Through the VCAA notice correspondence dated from June 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b) on the claim being decided. The VCAA notice further indicated the  joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,              the VCAA notice correspondence dated from June 2006 post-dated the rating decision on appeal by one month, and thus did not literally comport with the definition of timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice letter in advance of the December 2010 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining extensive VA outpatient treatment records, and arranging for him to undergo VA medical examination. See 38 C.F.R. §4.1              (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran provided several personal statements. He was previously scheduled for a Travel Board hearing, but cancelled this proceeding in advance of the scheduled hearing date.  The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus far, the RO has evaluated RSD, left foot, as 30 percent disabling under the rating criteria applicable to neuritis of the external popliteal (common peroneal) nerve, as found under 38 C.F.R. § 4.124a, Diagnostic Code 8621. 

The provisions of Diagnostic Code 8521 pertain to the evaluation of impairment of the external popliteal (common peroneal) nerve. Under that diagnostic code, incomplete paralysis is rated at 10 percent when mild, 20 percent when moderate, and 30 percent when severe. A 40 percent rating is assigned for complete paralysis, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

As mentioned, Diagnostic Code 8621 applies when evaluating neuritis of that same nerve, but essentially employs identical rating criteria.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis    not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. See 38 C.F.R. § 4.123.

(While this section expressly limits the degree of disability compensation assignable to neuritis, the Board will nonetheless construe the claim before it broadly to include whether there is entitlement to the greatest level of compensation for "complete" paralysis, inasmuch as Diagnostic Code 8521 is also potentially applicable under the circumstances, and not merely the rating criteria based upon neuritis.)

A note to the provisions for the evaluation of diseases of the peripheral nerves, states that the term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See 38 C.F.R. § 4.124a.

As a potential alternative diagnostic code in this instance, there is 38 C.F.R.                § 4.124a, Diagnostic Code 8524, for impairment of the internal popliteal (tibial) nerve. This diagnostic code provides that a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis. A 40 percent rating is warranted for complete paralysis, manifested by lost plantar flexion, frank adduction of the foot impossible, flexion and separation of the toes abolished, inability to move any muscle of the sole of the foot, and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.

The implementation of another diagnostic code is permitted if warranted under the circumstances of the case. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination). See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

There is on file the report of a February 2006 VA Compensation and Pension examination of the joints, which incorporates a limited neurological evaluation of the bilateral lower extremities. The accompanying findings were that on sensory exam there was numbness to the medial left foot. Motor exam showed no atrophy, good tone, and good strength.

Records of VA outpatient treatment include an August 2006 orthopedic consult, the original reason being for a medial meniscus tear in the left knee. It was observed that upon evaluation of the left lower extremity, the Veteran had no distal neurological symptoms other than foot drop from an old injury. The impression was of  tear, medial meniscus, posterior horn, right knee (following a post-service injury); and foot drop deformity, left ankle, old. Then on a general practitioner's consult in April 2007, the Veteran reported having had mild sciatic in the left lower extremity. The physician's impression noted atypical sciatica, left lower extremity, no defect. 

As the Board pointed out in its October 2009 remand, the record up to that point  did not offer a comprehensive depiction of the symptomatology attributable to         the Veteran's service-connected left foot RSD, and therefore the Board directed that the Veteran undergo a VA Compensation and Pension specifically on that condition.

The Veteran underwent the requested VA neurological examination in          October 2010. The examination report identifies the problem in question as "tibial nerve neuritis," and states that the Veteran was to be evaluated for RSD of the left foot complicated by chronic recurring foot pain. According to the VA examiner,       it had been implicated that the Veteran had foot drop as a complication of the RSD. 

On medical history review, the Veteran reported that his condition had remained stable for the last five years. He reportedly required an ankle brace for support for proper ambulation, and would drag the left foot without it. The Veteran also described decreased sensory to light touch over the heel and hind foot. He wore the brace at all times during waking hours. The history of trauma to the nerve was in 1989 in service during a parachuting exercise. The Veteran indicated having had weakness, numbness and pain to the left foot.

Upon physical examination, the left lower extremity was normal to vibration, and showed normal pain tolerance, but was absent light touch near the hind foot. Position sense was normal. The affected nerve was designated as the peroneal. On a reflex exam the left plantar (Babinski) reflex was present and indicative of normal flexion. There was no muscle atrophy present, nor was there abnormal muscle tone or bulk. There were no tremors, tics or other abnormal movements. There was no affect on function of any joint related to the nerve disorder. The Veteran did have an antalgic, hesitant gait with the use of a foot brace, and would drag the foot without the brace. 

The diagnoses given were RSD; and peroneal nerve palsy, severe. The VA examiner further noted that the Veteran had a diagnosis of RSD which was a condition described as a recurrent pain and vascular changes as the result of trauma to the extremities producing damage to the sympathetic branches of regional peripheral nerves. According to the examiner, this condition was not known to produce foot drop as in this case. Rather, foot drop was more commonly the result of damage to the peroneal nerve from either direct trauma, or the multiple ankle surgeries the Veteran had undergone (which would also explain the decreased sensation in the hindfoot). In either case, the condition shown would be related to the service-connected ankle pathology. The foot drop was considered moderate as the Veteran was unable to ambulate normally without the use of a brace. 

Considering the foregoing, the Board finds that the current disability evaluation          in effect of 30 percent already sufficiently recognizes the severity of service-connected RSD of the left foot. Under the rating criteria employed by the RO,             at Diagnostic Code 8621 (for which Diagnostic Code 8521 may be substituted), the next higher available rating of 40 percent would require evidence of complete paralysis of the external popliteal (common peroneal) nerve. On the evidence before it, the Board simply cannot conclude that the Veteran experiences total and complete paralysis of the external popliteal nerve. First and foremost, the Veteran  is not shown to have most of the characteristic manifestations of complete paralysis of the external popliteal nerve. While the Veteran does separately manifest foot drop, the January 2010 VA examiner has offered an expert opinion that foot drop is incidental to left ankle disability, and has no connection whatsoever to the underlying condition of RSD left foot. Therefore, even though foot drop is recognized to exist, it cannot be ratable for purposes of assigning an evaluation for RSD. (Indeed, it would be ratable with regard to the evaluation of the Veteran's service-connected left ankle disability, but that is not a matter presently in appellate status before the Board.) Turning to the remaining characteristic manifestations of complete paralysis of the external popliteal nerve which the Veteran does not have, he is not shown to manifest: slight droop of first phalanges of all toes, loss of foot dorsiflexion,  loss of extension of proximal phalanges of the toes, lost abduction of foot, weakened adduction, or anesthesia covering the entire dorsum of foot and toes. In sum, he has a single characteristic of what is considered complete paralysis of the external popliteal nerve, and this characteristic has been distinguished in any event from the service-connected disability of RSD that the Board is evaluating in             this case.  

Apart from those characteristic signs and symptoms of complete paralysis that         are not established here, the general indication of the Veteran's left foot RSD is of a condition with relatively limited functional impairment. In April 2007, on VA outpatient evaluation, though the problem was mislabeled as "sciatica" of the left lower extremity, it was estimated as being mild in nature. Upon more detailed inquiry through VA examination of October 2010, the Veteran described weakness, numbness and left foot pain. Objectively, however, the left lower extremity was normal to vibration and in pain tolerance, as well as position sense. There was no muscle atrophy, or adverse impact upon any related joint. Most tellingly,                 the Veteran had the left plantar reflex present, with normal plantar flexion of the foot. While there was absent sensation to light touch near the hind foot, the VA examiner has explained that this symptomatology too was likely attributable to left ankle disability, and medical procedures for that condition, and not attributable to RSD. In summary, whether considering the directly stated criteria for complete nerve paralysis under Diagnostic Code 8621, or just the general severity of service-connected disability, there is no factual basis upon which to assign any higher rating under this criteria.

The Board has not overlooked the fact that at one point, the January 2010 VA examiner appeared to characterize the affected nerve due to RSD as the "tibial" nerve, which implicates a wholly different diagnostic code, found at Diagnostic Code 8524. Assuming, arguendo, that it is the internal popliteal (tibial) nerve affected and not the external popliteal nerve as the RO originally rated                   the Veteran's RSD, there still would not ensue any different result. As with the previously referenced diagnostic code, Diagnostic Code 8524 likewise requires evidence of complete paralysis to warrant the maximum 40 percent rating.          This is not shown, particularly in light of the Veteran's retention of total plantar flexion, and no other relevant characteristic signs such as inability to move any muscle of the sole of the foot, or lesions in the nerve in the popliteal fossa. 

Accordingly, a 30 percent evaluation remains the highest assignable rating for           the Veteran's RSD of the left foot under the VA rating schedule.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, he remains employed on a full-time basis. The Veteran's service-connected neurological disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,           9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a higher rating for RSD, left foot. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher rating than 30 percent for RSD, left foot with pain, numbness and hyperhidrosis, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


